DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 03/07/2022.
Claims 1, 2, and 4 – 12 are pending.
Claims 1, 2, 4, 5, and 9 have been amended.
Claim 3 has been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2: a first direct current (DC) current…--.
Claim 9, line 3: outputs a direct current (DC) current, in soil as a…--.

Allowable Subject Matter
Claims 1, 2, and 4 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an impedance calculation unit that obtains an impedance of the measurement target using the frequency information, the threshold voltage, and the first DC current or the second DC current; a water content calculation unit that obtains the water content using the impedance; and a total ion concentration calculation unit in combination with all other claimed limitations of claim 1.
Regarding Claims 2, 4 – 8, 10, and 11 the claims are allowed as they further limit allowed claim 1.
Regarding Claim 9, the prior art of record does not teach claimed limitation: “wherein the step of obtaining the water content and the total ion concentration includes: a step of converting time information from when the current supply unit starts supplying the DC current to when an absolute value of the measured voltage reaches an absolute value of a threshold voltage into frequency information by determining whether or not the absolute value of the measured voltage has reached the absolute value of the threshold voltage using the temporal change of the measured voltage; a step of obtaining an impedance of the measurement target using the frequency information, the threshold voltage, and the DC current; a step of obtaining the water content using the impedance; and a step of obtaining the total ion concentration using the impedance, wherein the step of supplying the DC current to the measurement target includes reversing a polarity of the DC current supplied to the measurement target when the measured voltage reaches the threshold voltage” in combination with all other claimed limitations of claim 9.
Regarding Claim 12, same reasons of Action sent on 11/12/2021.

The closest references are found based on the updated search:
Sjöholm (US 2021/0236346 A1) discloses a method of manufacturing a device for detecting moisture at an absorbent article arrangeable to be attached on the absorbent article, the method comprising: providing a plurality of circuits arranged side by side to form a string, or strip of circuits (see claim 1).
LaBarge et al. (US 2021/0044034 A1) suggests a earthing system comprising: a. an electrode for placement in a hole in the ground; b. at least one conductive earthing mix contacting the electrode in the hole in the ground, and c. at least one impedance transitioning earthing mix contacting the at least one conductive earthing mix in the hole in the ground (see claim 1).
Park et al. (US 2020/0358114 A1) teaches a water removing system of a fuel cell vehicle using impedance, comprising: a fuel cell stack; an air supply unit configured to supply air to the fuel cell stack; an impedance measuring unit configured to measure the low frequency impedance of the fuel cell stack; and a controller configured to operate the air supply unit based on the low frequency impedance of the fuel cell stack measured in the impedance measuring unit (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 12, therefore claims 1, 2, and 4 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/12/2022